Citation Nr: 9932171	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  97-33 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for a right eye 
disorder.

2. Entitlement to an increased (compensable) disability 
evaluation for facial scars.

3. Entitlement to an increased (compensable) disability 
evaluation for residuals of a right epididymectomy.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1960 to 
December 1962.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In October 1995, the RO denied service connection for a right 
testicular disorder and sterility and, in August 1996, it 
granted service connection for facial scars and denied 
service connection for a fractured nose with nasal problems, 
headaches and a right eye condition.  The veteran, in July 
1997, submitted a notice of disagreement with the 1996 rating 
decision.  In an August 1997 letter to the RO, his attorney 
indicated, among other things, that the veteran appealed the 
denial of service connection for a "bilateral" eye 
condition and special monthly compensation for loss of use of 
the right testicle, although these claims were not 
adjudicated.  In September 1997, the RO granted service 
connection for residuals of a right epididymectomy and 
assigned a noncompensable disability evaluation.  In December 
1997, the veteran referenced a claim of entitlement to 
special monthly compensation for loss of use of a creative 
organ and service connection for a "bilateral" eye 
condition, that the Board interprets as a claim for a left 
eye condition.  As the matters of entitlement to service 
connection for a left eye condition and special compensation 
for loss of use of a creative organ have not been adjudicated 
by the RO, they are referred back for further consideration.  

Additionally, in October 1997, the veteran's attorney 
objected to the RO's 1995 denial of the claim for service 
connection for sterility and may be seeking to reopen the 
previously denied claim.  Thus, the matter of entitlement to 
service connection for sterility is referred to the RO for 
appropriate action.  Further, while the veteran's attorney, 
in October 1997, claimed entitlement to a 10 percent 
disability rating for multiple, noncompensable service-
connected disabilities, pursuant to 38 C.F.R. 3.324 (1999), 
that claim was rendered moot by the March 1998 rating action, 
described below.

The March 1998 determination granted service connection for a 
perforated septum and assigned a 10 percent disability 
evaluation.  In a March 1998 statement, the veteran 
referenced his claim for service connection for headaches and 
"dizziness".  By this statement, he may be raising a claim 
for entitlement to service connection for dizziness and the 
Board refers this matter to the RO for clarification. 

In November 1998, the RO granted service connection for 
headaches and sinusitis/rhinitis and assigned noncompensable 
disability evaluations.  That same month, a notice of 
disagreement was submitted regarding compensable evaluations 
for headaches and sinusitis.  In April 1999, the RO confirmed 
and continued the noncompensable disability evaluations for 
the veteran's service-connected headaches, sinusitis/rhinitis 
and perforated septum and received a notice of disagreement 
as to the issue of an increased rating for a perforated 
septum.  The Board notes, however, that a substantive appeal 
as to the issues of increased ratings for headaches, 
sinusitis/rhinitis and perforated nasal septum is not 
currently associated with the claims file.  As such, the RO 
may wish to contact the veteran through his attorney to 
request submission of a substantive appeal that describes the 
specific objections raised regarding these claims. 

While in July 1999, the RO received a substantive appeal (VA 
Form 9) as to the matter of an inadequate VA examination, the 
exact VA examination to which this appeal refers is unclear.  
The RO should contact the veteran through his attorney and 
request clarification of this objection.

Finally, the matter of entitlement to an increased 
(compensable) evaluation for residuals of a right 
epididymectomy will be addressed in the remand section below.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by 
the RO.

2. No competent evidence has been submitted to demonstrate 
that the veteran currently has a right eye disorder and 
presbyopia is not shown to be related to his period of 
military service.

3. The veteran's service-connected facial scars are 
productive of moderate disfigurement.

4. An issue of medical complexity or controversy is not 
shown.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-
grounded claim for service connection for a right eye 
disorder.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).

2. The criteria for an increased (compensable) rating to 10 
percent for facial scars have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7800 (1999).

3. An independent medical opinion is not warranted.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20. 901 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a right eye 
disorder.  The legal question to be answered, initially, is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of his claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
the veteran's claim for a right eye disorder is not well 
grounded.

The Board further finds that the veteran's claim for an 
increased (compensable) evaluation for facial scars is 
plausible and capable of substantiation and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation of a service-connected 
disability generally is a well-grounded claim).  The Board is 
satisfied that all relevant evidence has been obtained 
regarding this claim, and that no further assistance to the 
veteran with respect to his claim for an increased 
(compensable) rating for facial scars is required to comply 
with 38 U.S.C.A. § 5107(a).

The veteran's attorney, in March 1998, also asserted that an 
independent medical opinion is warranted, evidently for the 
issues of entitlement to service connection for a right eye 
disorder and an increased (compensable) evaluation for his 
service-connected facial scars.  The Board points out that 
independent medical opinions are warranted only in appeals 
involving medical complexity or medical controversy.  See 38 
U.S.C.A. § 7109(a).  The necessity of obtaining such an 
opinion is left to the discretion of the Board.  Bielby v. 
Brown, 7 Vet. App. 260, 269 (1994).  Moreover, the 
controlling regulation specifically prohibits consideration 
of this part of an appeal as a separately appealable issue.  
"A determination that an independent medical opinion is not 
warranted may be contested only as part of an appeal on the 
merits of the decision rendered on the primary issue by the 
agency of original jurisdiction."  38 C.F.R. § 3.328 (1998).  
The Board finds that this case does not present an issue of 
medical controversy or complexity; thus, an independent 
medical opinion is not in order.  38 C.F.R. § 20.901. 

I. Factual Background

When examined for enlistment into service in August 1960, the 
veteran denied having eye trouble and indicated he had not 
worn glasses.  His eyes were normal on examination, with 
uncorrected distant vision reported as 20/20 in each eye, and 
the veteran was found qualified for active service.  Service 
medical records are entirely negative for complaints of, or 
treatment for, a right eye disorder.  The health records 
indicate that in October 1962 the veteran was injured in a 
head-on motor vehicle accident and sustained multiple facial 
lacerations that involved the right side of his mouth, nose 
and above his right eye brow, under his chin and in the left 
occipital area.  He had a large laceration down the right 
side of the right angle of his mouth and a gouging type wound 
under his chin.  The veteran was hospitalized and his wounds 
debrided and primarily sutured.  A large wedge found at the 
right angle of his mouth was also sutured.  Extensive 
tattooing of the lacerations with dirt and sand was reported.  
The edges were nonviable and there was a large loss of skin 
in the upper lip at the right corner of the mouth.  The 
records show that the veteran healed well and was discharged 
to duty.  When examined for discharge in December 1962, his 
eyes were normal and uncorrected distant vision was 20/20 in 
each eye.

Post service, VA and private medical records and examination 
reports, dated from 1984 to 1999, are associated with the 
claims file and document the veteran's treatment for various 
conditions, including a back disorder, hypertension and skin 
lesions.  VA hospitalized the veteran in April 1984 for 
treatment of a back problem and, when examined on admission, 
he reported having a visual change described as blurred 
vision and thought he needed glasses.  An eye disorder was 
not diagnosed.  When hospitalized by VA again in September 
1984, the veteran described visual blurring, but examination 
findings were not referable to an eye disorder.

According to a February 1985 VA outpatient record, the 
veteran was seen for complaints of a right upper eyelid that 
was swollen and red.  In July 1985, he was seen again for 
pain in the right scalp and eye area.  He gave a history of a 
service injury to the right side of his head and face that 
was acting up and said his right eye hurt, as if he had a 
headache and described a burning sensation.  The veteran was 
noted to have a perforated nasal septum and was referred for 
an ear, nose and throat examination and sinus tomograms.

A June 1995 visual examination was performed for VA by a 
private ophthalmologist.  The examination report reflects the 
veteran's history of an automobile accident in 1962 that 
involved lacerations of the forehead, nose and lip on the 
right and did not involve the globe.  Right eye visual 
acuity, uncorrected, was 20/200 for near vision and 20/25 for 
far vision.  Corrected near vision was 20/25 and far vision 
was 20/30.  The diagnosis was presbyopia, otherwise healthy 
eye exam.

A July 1995 VA general medical examination report describes 
the veteran's history of multiple facial lacerations, a 
fractured nose and imbedded glass in a motor vehicle accident 
in 1962.  He had back surgery in 1981 and said he was 
unemployed after re-injuring his back two years earlier.  The 
veteran complained of back pain, breathing difficulty and 
poor hand strength but not of painful facial scars.  
Examination of his skin was normal with the exception of a 
tattoo on the left upper outer arm.  Other scarring included 
facial scars to the glabellar region as well as the superior 
aspect of the bridge of the nose, the right corner of the 
mouth and the submandibular area.  Examination of the 
veteran's face, head and neck revealed asymmetry of the 
muscles overlying the mandible most noticeably near the 
posterior aspect of the mandible.  There was some atrophy to 
the musculature on the right as compared with the left.  
There was some hypopigmentation bilaterally to the posterior 
surface of the forearm.  Diagnoses include motor vehicle 
accident, 1962 with facial laceration and fractured nose and 
residual scars to nose, right lip margin and submandibular 
area.  Two color photos of the veteran's face and chin, taken 
in July 1995, are associated with the claims file and depict 
the location of his facial scars.

An August 1996 Administrative Decision concluded that the 
veteran's claimed disabilities as a result of his October 
1962 automobile accident were not considered to be a result 
of his willful misconduct.  The injuries were considered to 
have been incurred in the line of duty.

Service connection for facial scars was granted by the RO in 
the August 1996 rating action that assigned a noncompensable 
disability evaluation.

In an October 1997 statement, the veteran indicated that he 
sustained multiple lacerations in service and the scars 
prevented him from completely opening his mouth.  He also 
reported difficulty shaving due to the scars. 

II. Analysis

A. Service Connection for Right Eye Disorder

According to 38 U.S.C.A. § 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service. 

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 1126 F.3d 1464 
(Fed.Cir. 1997), cert denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).

The veteran has contended that service connection should be 
granted for a right eye disorder.  Although the evidence 
shows that the veteran currently has presbyopia, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On 
the other hand, the record reflects that his eyes and vision 
were normal on separation from service and the first post 
service evidence of record of visual blurring is from 1984, 
more than twenty-two years after the veteran's separation 
from service.  In fact, the June 1995 VA examination report 
includes a diagnosis of "presbyopia otherwise healthy eye 
exam." (Emphasis added.)  In short, no medical opinion or 
other medical evidence showing that the veteran currently has 
a right eye disorder, other than presbyopia, has been 
presented.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Nor is there a medical opinion or other medical 
evidence relating the veteran's presbyopia to service or any 
incident of service.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  The evidence now 
of record fails to show that the veteran has presbyopia 
related to service or any incident thereof.  Thus, this claim 
may not be considered well grounded.  38 U.S.C.A. §§ 1131, 
5107(a); 38 C.F.R. §§ 3.303, 3.304.  Since the claim is not 
well grounded, it must be denied.  See Edenfield v. Brown, 8 
Vet. App. 384, 390 (1995).

The Board finds that this case does not present an issue of 
medical controversy or complexity; thus, an independent 
medical opinion is not in order.  
38 C.F.R. § 20.901. 

B. Increased (Compensable) Rating for Facial Scars

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected right knee disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

Scars of the head, face, or neck warrant a noncompensable 
evaluation if slightly disfiguring and warrant a 10 percent 
evaluation if moderately disfiguring.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.   A 30 percent rating may be assigned 
for severe, especially disfiguring scars that produce a 
marked and unsightly deformity of eyelids, lips or auricles.  
Id.

Scars, superficial, poorly nourished, with repeated 
ulceration shall be rated as 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  Scars, superficial, tender 
and painful on objective demonstration shall be rated as 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Scars, other, shall be rated on limitation of function of 
part affected. 38 C.F.R. § 4.118, Diagnostic Code 7805.

The July 1995 VA examination revealed the veteran's facial 
scars to be barely discernable, without reference to 
inflammation, tenderness, significant cosmetic effects or 
limitation of function.  As such, it would appear that a 
compensable evaluation is not warranted.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805.  However, 
the veteran has several facial scars incurred in a head-on 
motor vehicle collision.  Color photographs taken in July 
1995 depict several scars limited to his face and chin area.  
While none of these scars, when considered in isolation, are 
productive of more than slight disfigurement, the largest 
involved the right side of the right angle of his mouth and 
one was a gouging type wound under the chin and the wounds 
were debrided and sutured.  The veteran has stated that the 
scars are painful and make shaving difficult.  It is the 
Board's judgment that, when the scars are considered in toto, 
the net result is moderate disfigurement.  Hence, resolving 
the benefit of the doubt in the veteran's favor, an increased 
rating to 10 percent for facial scars is warranted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7800.  There is no evidence of severe, 
especially disfiguring scars that produce a marked and 
unsightly deformity of eyelids, lips or auricles to warrant a 
higher rating. 


ORDER

Service connection for a right eye disorder is denied.

An increased rating, to 10 percent, is granted for facial 
scars, subject to the rules and regulations governing the 
payment of monetary awards.




REMAND

Regarding the issue of entitlement to an increased 
(compensable) rating for residuals of a right epididymectomy, 
the Board notes that a September 1997 rating decision granted 
service connection and assigned a noncompensable disability 
evaluation.  In October 1997, the veteran's attorney 
submitted a statement indicating that he wished to appeal the 
September 1997 decision and, in December 1997, the veteran 
submitted a substantive appeal (VA Form 9) regarding the 
issue of service connection for a right testicular condition.  
The Board construes the veteran's substantive appeal as a 
timely notice of disagreement (NOD).  Accordingly, the Board 
is required to remand this issue to the RO for issuance of a 
statement of the case (SOC).  See Manlicon v. West, 12 Vet. 
App. 238 (1999)(The NOD initiated review by the Board of the 
RO's denial of the claim and bestowed jurisdiction on the 
court; the Board should have remanded that issue to the RO, 
for issuance of a SOC.)

As such, in order to comply with the duty to assist under 
38 U.S.C.A. § 5107, the Board finds that the case should be 
REMANDED to the RO for the following action:

The RO should issue a statement of the 
case concerning the issue of an increased 
(compensable) rating for residuals of a 
right epididymectomy.  If, and only, if 
the veteran completes his appeal by 
filing a timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  See 38 U.S.C.A. 
§ 7104(a) (West 1991).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



______________________________
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals







